Citation Nr: 0011429	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected vitiligo, evaluated as 30 
percent disabling from April 2, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 25, 1985, to 
July 22, 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which effectuated a grant of service connection 
previously awarded by the Board for vitiligo, and assigned a 
10 percent rating, effective from April 2, 1993.  
Subsequently, by a September 1997 action, the RO awarded a 30 
percent rating, effective from April 2, 1993.  The Board 
remanded the veteran's appeal in March 1999 for evidentiary 
development.


FINDING OF FACT

The veteran has vitiligo affecting his entire body, but 
experiences no skin cancer, or autoimmune deficiency which 
might cause problems such as pernicious anemia or thyroid 
disease.


CONCLUSION OF LAW

An evaluation greater than 30 percent for vitiligo is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.118 (Diagnostic Code 7800) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative argue that the severity of 
the veteran's service-connected vitiligo has significantly 
increased and thus more nearly approximates 

the criteria for at least the next highest evaluation.  It 
has also been argued that the RO improperly rated the 
veteran's vitiligo by analogy to facial scars.  The veteran 
instead claims that vitiligo represents a systemic disease 
process which results in various autoimmune problems.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  In addition, in cases where the 
original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher 
evaluation at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records include an entrance examination which 
shows that the veteran had vitiligo on the face, hands, feet, 
and trunk.  Thereafter, in April 1985, the veteran, after 
having sustained a sunburn, presented for a dermatological 
examination and treatment of the vitiligo, which had 
worsened.  A physician commented that the condition was most 
likely to progress with even more disfigurement.  It was then 
projected that treatment would be time consuming and that 
treatment often was without benefit.

Service medical records also include an April 1985 Informal 
Physical Evaluation Board (PEB) that found that vitiligo was 
a permanent impairment which had existed prior to service and 
which was not aggravated by service.  The veteran was 
subsequently afforded a Formal PEB Hearing in May 1985 where 
he gave sworn testimony that he worked outdoors on a 
construction crew in South Carolina prior to service but had 
experienced no problems related to sun exposure.  He also 

submitted letters of recommendation and a petition, signed by 
numerous people, stating that they had no problem with his 
appearance and would not be hesitant to socialize with him.  
The letter and petition appear to have been filed by the 
veteran with the PEB in support of his bid for retention on 
active duty.  The Formal PEB concurred with the findings of 
the Informal PEB.

In December 1996, at a personal hearing before the Board, the 
veteran presented a December 1996 letter from Madhu A. 
Pathek, M.D., Ph.D., an Emeritus Senior Associate in 
Dermatology and a Research Professor at Harvard Medical 
School and Massachusetts General Hospital.  Dr. Pathek 
provided some epidemiological information concerning the 
incidence of vitiligo in the population.  Also presented were 
color photographs of the veteran's graduation from boot camp, 
and from his senior year in high school.  These undated 
photographs show that the veteran had loss of skin 
pigmentation on his right arm and hand, as well around his 
eyes, mouth, and chin. 

Also testifying before the Board at the December 1996 hearing 
was Ronald A. Katz, M.D.  Dr. Katz reported that he was a 
Board Certified Dermatologist, and Clinical Professor of 
Dermatology at George Washington University's School of 
Medicine.  Dr. Katz testified that vitiligo can be stable and 
then be accelerated by some precipitating event(s), the most 
common known being sunburn and some sort of precipitous 
emotional event such as job loss or stress.  He also offered 
that, even sunburn to a small area could cause an increase in 
depigmentation of areas not affected by the sunburn.

Additionally, in a December 1996 letter, Aaron B. Lerner, 
M.D., from Yale University, stated that he believed that the 
veteran should not have been discharged from the Air Force 
due to vitiligo.  He also reported that vitiligo was a common 
disorder that affected approximately 1 percent of the world 
population and would not have interfered with his military 
job.


In a March 1997 letter, the veteran's Pastor stated why he 
thought the veteran's service-connected disability should not 
be rated by analogy to eczema and why the veteran was 
entitled to a higher evaluation.

A March 1997 letter from Ronald A. Katz, M.D., provided the 
following description of the veteran's vitiligo:

The pigment loss is about 80% in the face 
and neck, 50% on the chest and abdomen, 
90% on the arms and the legs and . . .20% 
. . . on the back.  The total overall 
pigmentary loss is about 65-75% of the 
cutaneous surface.
*		*		*
Vitiligo . . . is a systemic autoimmune 
disorder which may affect not only the 
skin but may be associated with a variety 
of other systemic problems including 
thyroid disease and pernicious anemia.  
In addition, patients with vitiligo are 
highly susceptible to the development of 
skin cancer from sun exposure due to the 
lack of protective melanocytes which are 
missing in the areas of involved skin.  
This is not a cosmetic disease and has a 
much more ominous potential for long-term 
disability than a controllable medical 
condition such as eczema.

The veteran testified at a hearing before the undersigned in 
January 1999.  He testified that vitiligo caused him to lose 
skin pigmentation over 90 percent of his body in the previous 
two years.  Because of vitiligo, the veteran said that he had 
to be careful to use sunscreen or protective clothing when 
going outdoors, as he was very susceptible to sunburn.  He 
also reported premature graying secondary to vitiligo.  Next, 
he complained that he was subject to social stigma as a 
result of his disease not being understood in the community.  
He also reported that he had lost 

job opportunities because of his appearance.  In addition, 
the veteran reported that he suffered from depression, as 
well loss of self-esteem, because of vitiligo.  However, he 
reported that he had not, as yet, been diagnosed with anemia 
or other physical problems secondary to vitiligo.  In 
addition, he reported that he had not seen a dermatologist 
since he saw Dr. Katz in March 1997.  Lastly, the veteran 
argued that he was entitled to a higher evaluation based on 
thyroid disease or anemia due to vitiligo.

The veteran appeared at a VA examination in July 1999.  At 
that time, he reported that, while he first developed 
vitiligo before military service, it was confined to a small 
area.  However, following military service he started losing 
skin coloration very fast.  His skin complexion changed, in a 
very short time, from a dark chocolate complexion to a 
vanilla complexion.  The veteran complained that his 
lifestyle had been changed due to his increased risk of skin 
cancers--he had to put ultraviolet block on everywhere he 
goes, he could not wear shorts, and had to wear long-sleeved 
shirts.  Additionally, the veteran reported that he was 
ridiculed because of the vitiligo.  Moreover, the veteran was 
embarrassed by this skin condition and had had difficulties 
coping.

On skin examination, the veteran had depigmentation of the 
whole body with the exception of some melanin noted in the 
ears, face, and arm area.  The vitiliginous changes 
encompassed over 90 to 95 percent of the veteran's body.  The 
examiner also noted obvious areas of erythematous sunburn 
with associated dolor in the forearm region.  The impression 
was "[s]evere vitiligo covering the entire body which is 
apparently disfiguring to the [veteran] and subjects him to 
general ridicule in the general community."

It was opined that "[t]his is a fairly standard case.  [The 
veteran's] lifestyle has been changed by how he is perceived 
in the community and [the] precautions that he has to take so 
that he [is] not . . . at increased risk for possible 
detrimental associations with his vitiligo, such as 
pernicious anemia and thyroid disorders."  During the 
examination, the examiner also opined that the veteran was 
obviously at risk for 

other autoimmune organ failure including thyroid problems and 
pernicious anemia.  Next, the examiner reported that the 
veteran would have B12 level and thyroid function tests to 
"rule out the entities of pernicious anemia and dysfunction 
in general to rule out autoimmune phenomenon." 

Photographs taken at the July 1999 VA examination show loss 
of skin pigmentation on the veteran's head, face, neck, 
torso, groin, arms, back, and legs.

In an undated addendum to the July 1999 VA examination, the 
examiner reported that the veteran's claims file had been 
reviewed on the occasion of the August 11, 1999 examination.  
It was also reported that, the veteran's thyroid function and 
B12 level tests that were previously ordered to rule out 
pernicious anemia, dysfunction in general, and to rule out 
autoimmune phenomenon, had been within normal limits.

In July 1999, the veteran filed additional pictures of 
himself with the RO.  These slides show loss of skin 
pigmentation on the veteran's head, face, neck, torso, arms, 
back, and legs.  The Board notes that the record on appeal 
also contains an article entitled History of My Life with 
Vitiligo and a number of newspaper articles about the 
veteran.  

Historically, the RO has rated the veteran's service-
connected vitiligo under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999) (disfiguring head, face, or neck scars).  See RO 
decisions entered in February 1997 and September 1997.  Under 
Diagnostic Code 7800 a 30 percent evaluation is warranted for 
"[s]evere" disfigurement, "especially if producing a 
marked and unsightly deformity of eyelids, lips, or 
auricles."  38 C.F.R. § 4.118.  A 50 percent evaluation is 
warranted for disfiguring scars where the disfigurement is 
characterized as "[c]omplete or exceptionally repugnant 
deformity of one side of [the] face or marked or repugnant 
bilateral disfigurement."  Id.  Moreover, "[w]hen in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 10 percent 
evaluation under Diagnostic Code 7800 may be increased to 30 
percent, the 30 

percent evaluation may be increased to 50 percent, and the 50 
percent rating may be increased to 80 percent.  Id.

The Board finds that, based upon the findings at the July 
1999 VA examination, and a review of all medical records 
associated with the claims file, the veteran does not have 
disfigurement analogous to a complete or exceptionally 
repugnant disfigurement.  Therefore, he does not meet the 
requirements to be awarded a higher evaluation under 
potentially applicable evaluation criteria.

Specifically, the Board notes that, at the VA examination in 
July 1999, it was reported that vitiliginous changes 
encompassed over 90 to 95 percent of the veteran's body.  
Similarly, pictures taken at the July 1999 VA examination, 
and those filed by the veteran in July 1999, show loss of 
skin pigmentation over the majority of the veteran's body.  
However, as stated above, a higher evaluation requires that 
disfigurement be characterized as "complete or exceptionally 
repugnant."  38 C.F.R. § 4.118.  On the other hand, the 
criteria for a 30 percent evaluation requires that 
disfigurement be characterized as "severe."  Id.  
Tellingly, the July 1999 VA examiner's characterization of 
the severity of the veteran's service-connected vitiligo as 
"severe" stands uncontradicted by any other evidence in the 
record.  Moreover, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has stated that VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Therefore, despite the medical 
evidence of record showing a loss of almost all skin 
pigmentation, the Board finds that the veteran's vitiligo is 
most appropriately evaluated by analogy to the criteria of 
Diagnostic Code 7800 and a higher evaluation is not 
warranted.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

While arguably the veteran has described his vitiligo as 
being complete or exceptionally repugnant, and his Pastor has 
asked that he be granted a higher 

evaluation, for the reasons noted above, the Board finds that 
the record does not support such a finding.  The Board notes 
that a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the veteran's 
and his Pastor's assertions as to the severity of vitiligo 
are not probative because a lay person (i.e., person without 
medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even though the 
veteran has described complete or exceptionally repugnant 
disfigurement, this has not been confirmed by the clinical 
evaluations of record.  On the contrary, the clinical 
evidence of record indicates only "severe" disfigurement.

The Board notes that the veteran and his representative 
argued that the veteran's vitiligo represented a systemic 
disease process that results in various autoimmune problems 
and should be rated accordingly.  Moreover, the Court in the 
case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), has 
held, in cases were the record reflects that the veteran has 
multiple problems due to service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban, supra.  In this regard, the Board notes that Dr. 
Katz, in his March 1997 letter, reported that "[v]itiligo . 
. . is a systemic autoimmune disorder which may affect not 
only the skin but may be associated with a variety of other 
systemic problems including thyroid disease and pernicious 
anemia."  (Emphasis Added)  However, neither Dr. Katz nor 
any other clinician has indicated that the veteran in fact 
experiences any such problem.  Indeed, the addendum to the 
July 1999 VA examination shows that testing disclosed no 
underlying systemic autoimmune problems.  

Therefore, as to the veteran's claim that the RO 
inappropriately evaluated his vitiligo under Diagnostic 
Code 7800, the Board finds that there is no basis for 
evaluating it under diagnostic criteria other than Diagnostic 
Code 7800, since the primary effect of the disorder, as shown 
by the evidence on file, is to disfigure.  

38 C.F.R. § 4.20 (1999).  No other rating code rates 
disability in this manner.  Therefore, it is the judgment of 
the Board that the best analogous code is that pertaining to 
disfigurement as set out in Diagnostic Code 7800.  See Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992).

Similarly, as to the veteran's claim that he is entitled to 
separate compensable evaluations for underlying systemic 
autoimmune problems caused by vitiligo, the Board notes that 
no such problems are found in the medical evidence of record.  
See July 1999 VA examination and undated addendum.  
Therefore, it is also the judgment of the Board that separate 
compensable evaluations are not warranted for manifestations 
other than disfigurement.  See Esteban, supra.

Based on the argument made at the veteran's January 1999 
personal hearing (i.e., he had lost job opportunities because 
of the skin discoloration caused by vitiligo) the Board has 
given consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the veteran has described 
vitiligo as being so bad that people are repulsed by his 
appearance and hence unwilling to either hire or work with 
him, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that his vitiligo has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his 
service-connected disability has had an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual problems not contemplated by the 
rating schedule, the Board concludes that 

a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

An evaluation greater than 30 percent for vitiligo is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

